Citation Nr: 0818185	
Decision Date: 06/03/08    Archive Date: 06/12/08

DOCKET NO.  04-07 003	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1. Entitlement to service connection for a back disability.

2.  Entitlement to service connection for a neck or cervical 
spine disability

3.  Entitlement to service connection for a bilateral 
shoulder disability.

4.  Entitlement to service connection for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran and his wife



ATTORNEY FOR THE BOARD

Rebecca N. Poulson, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1953 to October 
1976.  He was stationed in Vietnam for seven months.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from April 2002 and January 2003 rating decisions 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in New Orleans, Louisiana, which, in pertinent 
part, denied an application to reopen claims for service 
connection for hearing loss and residuals of a back injury 
with pain in the neck and shoulders.

The RO issued a rating decision in February 1977, which 
denied a claim for service connection for an anxiety disorder 
and a back strain with pain in neck and shoulders.  The 
decision was not appealed within one year.

The RO also issued a rating decision in March 1980, which 
denied service connection for hearing loss.  This decision 
was also not appealed within one year.

In November 2001, the veteran filed an application to reopen 
claims for service connection for hearing loss, tinnitus, and 
residuals of a back injury.  He has subsequently argued that 
his back, shoulder and neck pain are not the result of 
anxiety (as the issue was identified in the veteran's 1977 
claim) but are instead the result of a slip and fall injury 
he sustained during service.  The RO issued an April 2004 
rating decision, which found that the veteran had not 
submitted new and material evidence to reopen claims for 
service connection for hearing loss, an anxiety disorder and 
a back (muscle) strain with pain in the neck and shoulders.  
It also denied the veteran's claim for service connection for 
tinnitus; however, the RO later granted that latter claim in 
a January 2004 rating decision.

After sending the veteran notice of the Veterans Claims 
Assistance Act of 2000 (VCAA) in September 2002, the RO 
issued another rating decision in January 2003, which denied 
service connection for muscle (back) strain with pain in the 
neck and shoulders on the merits.  The veteran subsequently 
clarified that his claim includes residuals of a back injury.

The RO also issued a rating decision in June 2003 confirming 
its earlier denial of the veteran's application to reopen a 
claim for service connection for hearing loss.

In May 2005, the veteran testified at a Travel Board hearing 
before the undersigned Veterans Law Judge.  During the 
hearing, the veteran submitted additional evidence along with 
a waiver of initial RO consideration.  A transcript of the 
hearing is associated with the claims folder. 

On appeal in October 2005, the Board (1) reopened the claim 
for service connection for hearing loss, and (2) determined 
that the other claims in appellate status are service 
connection for back, neck and bilateral shoulder disabilities 
and that the law and regulations pertaining to finality of 
unappealed RO decisions were not applicable as the latter 
three claims were new.  The Board remanded the case for 
further development, to include providing appropriate VCAA 
notice; obtaining Social Security Administration (SSA) 
records; providing a VA examination to determine the nature 
and etiology of any neck, back, and shoulder disabilities 
that were present; and obtaining an addendum to a VA hearing 
examination.  The RO provided another SSOC in January 2006.

Because the Board determines that the AMC failed to comply 
with its October 2005 remand order with respect to the claim 
for service connection for back, neck and bilateral shoulder 
disabilities, these issues must again be REMANDED to the RO 
via to the RO via the Appeals Management Center (AMC) in 
Washington, DC.  VA will notify the appellant if further 
action is required on his part.



FINDINGS OF FACT

1. VA has made all reasonable efforts to assist the veteran 
in the development of his claim and has notified him of the 
information and evidence necessary to substantiate the claim 
addressed in this decision; of the information VA failed to 
provide in a timely fashion, no prejudice to the veteran 
resulted.

2.  The service medical records (SMRs) do not reflect any 
complaint or objective finding of hearing loss.

3.  The veteran does not have a current left ear hearing loss 
disability as defined by the applicable regulation.

4. The veteran currently has a right ear hearing loss 
disability and he had prolonged exposure to excessive noise 
during his 23 and 1/2 years of active duty; however, the post-
service medical evidence does not show complaints or 
treatment relating to hearing loss until more than 40 years 
after service, and the preponderance of the competent medical 
evidence of record is against a causal link between his 
current hearing loss disability of the right ear and his 
active service or any incident thereof, to include acoustic 
trauma. 
 

CONCLUSIONS OF LAW

1.  Service connection for a claimed hearing loss disability 
of the left ear is not warranted.  38 U.S.C.A. §§ 1110, 
1154(b), 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.385 (2007). 

2.  Hearing loss of the right ear was not incurred or 
aggravated during active service, nor may sensorineural 
hearing loss of the right ear be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.159, 3.307, 3.309, 3.385 (2007).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002), significantly changed the law 
prior to the pendency of this claim.  VA has issued final 
regulations to implement these statutory changes.  See 38 
C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  The VCAA 
provisions include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits, and they redefine the obligations of 
VA with respect to the duty to assist the veteran with the 
claim.  In the instant case, the Board finds that VA 
fulfilled its duties to the veteran under the VCAA with 
respect to his service connection claim.  Therefore, no 
further development is needed with respect to this issue.  

a. Duty to Notify 

VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete a claim.  38  
U.S.C.A. §§ 5102, 5103.  The Board concludes that the October 
2005 letter sent to the veteran by the AMC adequately 
apprised him of most of the information and evidence needed  
to substantiate the claims, and any defect in notice was 
harmless error.  The AMC thus complied with VCAA's 
notification requirements.

In order to meet the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the 
claimant about the information and evidence necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim.  Beverly v. Nicholson, 19 Vet. App. 394, 403 
(2005) (outlining VCAA notice requirements).  

Additionally, during the pendency of this appeal, on March 3, 
2006, the Court of Appeals for Veterans' Claims (Court) 
issued a decision in Dingess v. Nicholson, 19 Vet. App. 473, 
484, 486 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  The Court held that upon 
receipt of an application for a service-connection claim, 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  Id. at 486.  Additionally, this notice must 
include notice that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  Id.  

The October 2005 letter clearly disclosed VA's duty to obtain 
certain evidence for the veteran, such as medical records and 
records held by any Federal agency, provided the veteran gave 
consent and supplied enough information to enable their 
attainment.  This correspondence made clear that although VA 
could assist the veteran in obtaining these records, he 
carried the ultimate burden of ensuring that VA received all 
such records.  It additionally apprised the veteran that VA 
would schedule a medical examination for him, and also asked 
the veteran to provide VA with any evidence in his 
possession.  

The October 2005 AMC letter also informed the veteran about 
the type of evidence needed to support a service connection 
claim, namely, proof of: (a) an injury in military service or 
disease that began in or was made worse during  military 
service, or an event in service causing injury or disease; 
(b) a current physical or mental disability; and (c) a 
relationship between the current disability and an injury, 
disease or event in service.  The Board thus finds that the 
veteran was effectively informed to submit all relevant 
evidence in his possession, and that he received notice of 
the evidence needed to substantiate his claims, the avenues 
by which he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  See Beverly, 19  Vet. App. at 403; see also 
Mayfield, 19 Vet. App. at 109-12.

The Board recognizes that, according to Pelegrini v. 
Principi, 18 Vet. App. 112, 119-20 (2004), proper VCAA notice 
must "precede an initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on a service-connection claim."  
In this case, the October 2005 VCAA notification letter noted 
above was issued after the RO decision that is the subject of 
this appeal.  However, the AMC readjudicated this claim, as 
demonstrated by the January 2006 SSOC.  Prickett v. 
Nicholson, 20 Vet. App. 370, 376-78 (2006) (validating the 
remedial measures of issuing fully compliant VCAA 
notification and readjudicating the claim in the form of an 
SOC to cure timing of notification defect).  The veteran thus 
was not prejudiced by any defect in timing, as "the purpose 
behind the notice has been satisfied . . .  that is, 
affording a claimant a meaningful opportunity to  participate 
effectively in the processing of [the] claim. . .  ."  
Mayfield, 19 Vet. App. at 128.   

The veteran has not been furnished the Dingess requirements 
of providing notice of the type of evidence necessary to 
establish a rating or effective date for the rating. In 
Sanders v. Nicholson, 487 F.3d 881 (2007), the Federal 
Circuit held that any error by VA in providing the notice 
required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) 
is presumed prejudicial and that once an error is identified 
by the Court, the burden shifts to VA to demonstrate that the 
error was not prejudicial.  The Federal Circuit reversed the 
Court of Appeals for Veterans Claims' holding that an 
appellant before the Court has the initial burden of 
demonstrating prejudice due to VA error involving: (1) 
providing notice of the parties' respective obligations to 
obtain the information and evidence necessary to substantiate 
the claim: (2) requesting that the claimant provide any 
pertinent evidence in the claimant's possession; and (3) 
failing to provide notice before a decision on the claim by 
the agency of original jurisdiction.  See also Simmons v. 
Nicholson, 487 F.3d 892 (2007).

The Board finds that the presumption of prejudice raised by 
the failure to provide notice of the Dingess requirements is 
rebutted.  As will be explained below in greater detail, the 
preponderance of the evidence is against the veteran's claim; 
thus, any question as to the appropriate disability rating or 
effective date to be assigned is moot.  Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  

b.  Duty to Assist

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim. 38 U.S.C.A. § 
5103A(a) ("The Secretary shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the . . . claim").  This duty includes assisting 
the veteran in obtaining records and providing medical 
examinations or obtaining medical opinions when such are 
necessary to make a decision on the claim. 38 U.S.C.A. § 
5103A(b), (c), (d) (setting forth Secretary's various duties 
to claimant).

VA informed the veteran of its duty to assist in obtaining 
records and supportive evidence.  Service medical records, 
SSA records, VA medical records, and private provider medical 
records have been associated with the claims folder.  
Additionally, the veteran was afforded VA hearing 
examinations in July 2003 and October 2005, which were 
thorough in nature and adequate for the purposes of deciding 
this claim.  These examinations ruled out a current diagnosis 
of a hearing loss disability of the left ear and a nexus 
between current hearing loss of the right ear and service.  
The veteran exercised his right to a hearing and provided 
sworn testimony.  The Board finds that the medical evidence 
of record is sufficient to resolve this appeal, and the VA 
has no further duty to provide an examination or opinion with 
respect to the claim for service connection for hearing loss.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

Based on the foregoing, the Board finds that the VA fulfilled 
its VCAA duties to notify and to assist the veteran, and 
thus, no additional assistance or notification was required.  
The veteran has suffered no prejudice that would warrant a 
remand, and his procedural rights have not been abridged.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993). 



II. Law & Regulations

a.  Service Connection 

Generally, "[f]or service connection to be awarded, there 
must be (1) medical evidence of a current disability; (2) 
medical evidence, or in certain circumstances, lay evidence 
of an in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury."  Coburn v. Nicholson, 19 Vet. App. 427, 431 
(2006) (emphasis added); accord Disabled Am. Veterans v. 
Sec'y of Veterans Affairs, 419 F.3d 1317, 1318 (Fed. Cir. 
2005); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 
2004).  If the veteran fails to demonstrate any one element, 
denial of service connection will result.  Disabled Am. 
Veterans, supra; Coburn, supra.

With respect to the "current disability" prong, the Court has 
recognized that, "[i]n the absence of proof of a present 
disability there can be no valid claim" of service  
connection.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Caluza v. Brown, 7 Vet. App. 498, 505 (1995) 
(recognizing that "[a] service-connection claim must be 
accompanied by evidence which establishes that the claimant 
currently has the claimed disability").

Turning to the second, "incurrence in or aggravation by 
service" prong, the Court has expressed that "[s]ervice 
connection for VA disability compensation . . . will be 
awarded to a veteran who served on active duty during a 
period of war . . . for any disease or injury that was 
incurred in or aggravated by" such service.  Caluza, 7 Vet. 
App. at 505.  VA may grant service connection, despite a 
diagnosis after discharge, when all the evidence, including 
that pertinent to service, establishes that the veteran 
incurred the disease during service.  See 38 C.F.R. § 
3.303(d); accord Caluza, supra ("When a disease is first 
diagnosed after service, service connection may nevertheless 
be established by evidence demonstrating that the disease was 
in fact 'incurred' during the veteran's service, or by 
evidence that a presumption period applied").  

With respect to the third, "nexus" prong, the veteran must 
demonstrate through medical evidence that "a causal 
relationship" exists between the present disability and an 
in-service event.  Shedden, 381 F.3d at 1167.  Where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence must demonstrate that 
the claim is plausible.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  Mere lay assertions of medical status do 
not constitute competent medical evidence.  Moray v. Brown, 5 
Vet. App. 211, 214 (1993) ("lay persons are not competent to 
offer medical opinions").  Alternatively, a veteran can 
establish a nexus between service and the current disability 
by offering medical or lay evidence of continuity of 
symptomatology and medical evidence of a nexus between the 
present disability and the symptomatology.  See Voerth v. 
West, 13 Vet. App. 117, 120 (1999); Savage v. Gober, 10 Vet. 
App. 488, 495 (1997).

In addition, pursuant to 38 C.F.R. §§ 3.307 and 3.309, where 
a veteran served 90 days or more after December 31, 1946, as 
here, and an organic disease of the nervous system (to 
include sensorineural hearing loss) becomes manifest to a 
degree of 10 percent within one year from date of termination 
of such service, such disease shall be presumed to have been 
incurred or aggravated by service, despite the lack of 
evidence of such a disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

b. Standard of Proof 

38 U.S.C.A. § 5107 sets forth the standard of proof applied 
in decisions on claims for veterans' benefits.  A veteran 
will receive the benefit of the doubt when an approximate 
balance of positive and negative evidence exists.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Thus, when a veteran 
seeks benefits and the evidence is in relative equipoise, the 
veteran prevails.  Wells v. Principi, 18 Vet. App. 33, 36  
(2004); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  A 
claim will be denied only if a preponderance of the evidence 
is against the claim.  Alemany v. Brown, 9 Vet. App. 518, 
519-20 (1996).   

III. Analysis

a.  Factual Background 

The veteran was on active duty from April 1953 to October 
1976.  He did not have combat duty and it is not contended 
otherwise.  Thus, the provisions of 38 U.S.C.A. § 1154(b) 
(the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service acoustic trauma) are not 
applicable.  The veteran asserts that while serving as an 
aircraft mechanic and aircraft maintenance scheduler in the 
Air Force, he was exposed to loud, high-pitched noise from 
airplanes that caused bilateral hearing loss.  

Service Medical Records

Service medical records reflect that the veteran received a 
normal clinical evaluation of the ears in his April 1953 pre-
induction examination.  He also had normal hearing with a 
score of 15/15 in both ears (whispered and spoken voice).  
15/15 is normal.  Smith v. Derwinski, 2 Vet. App. 137 (1992).  
The veteran underwent no audiometric testing at this time.  
He denied having any trouble with his ears.  

In a March 1957 re-enlistment examination, the veteran again 
had normal hearing with a score of 15/15 in both ears 
(whispered and spoken voice).  The veteran underwent no 
audiometric testing at this time.  He again denied having any 
trouble with his ears.  

The veteran underwent an audiometric examination in March 
1962.  Pure tone thresholds, in decibels, were as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
-5 (10)
-10 (0)
-10 (0)
0 (10)
15 (20)
LEFT
-10 (5)
-10 (0)
-10 (0)
-10 (0)
-10 (-5)

(Note:  Prior to November 1967, audiometric test results were 
reported in standards set forth by the American Standards 
Association (ASA).  Those are the figures on the left of each 
column and are not in parentheses.  Since November 1, 1967, 
those standards have been set by the International Standards 
Organization (ISO)-American National Standards Institute 
(ANSI).  In order to facilitate data comparison, the ASA 
standards have been converted to ISO-ANSI standards and are 
represented by the figures in parentheses.)

In an April 1965 flying duty examination, the veteran again 
received a normal clinical evaluation of the ears.  It was 
noted that the valsalva were normal bilaterally.  Pure tone 
thresholds, in decibels, were as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
-10 (5)
-10 (0)
-10 (0)
 -10 (0)
-10 (-5)
LEFT
-5 (10)
-5 (5)
-10 (0)
-10 (0)
5 (10)

The veteran again received a normal clinical evaluation of 
the ears in a January 1970 flying duty examination.  He 
denied having any trouble with his ears.  
It was again noted that the valsalva were normal bilaterally.  
Pure tone thresholds, in decibels, were as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
10
10
LEFT
0
0
0
10
10

The veteran underwent another audiometric examination in 
September 1971.  Pure tone thresholds, in decibels, were as 
follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
15
0
0
0
5
LEFT
15
5
5
15
10

The veteran again received a normal clinical evaluation of 
the ears in an October 1972 examination.  He denied having 
any trouble with his ears.  The Hearing Conservation Data 
report indicates that pure tone thresholds, in decibels, were 
as follows: 





HERTZ



500
1000
2000
3000
4000
RIGHT
10
0
0
10
5
LEFT
15
0
0
5
5

The Report of Medical Examination indicates that the 3000 Hz 
pure tone threshold for the right ear was 5 decibels.

The veteran received a normal clinical evaluation of the ears 
in a January 1976 retirement examination.  Pure tone 
thresholds, in decibels, were as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
15
5
0
0
0
LEFT
15
5
5
5
5

Private Provider Treatment Records

In a November 1979 treatment note, the veteran complained of 
decreased hearing of three or four months' duration.  The 
right ear had cerumen but the left ear was clear.  The 
remainder of the notes are illegible.  An audiogram was 
performed, but it depicts the puretone thresholds exhibited 
by the veteran on a graph and not interpreted in decibels for 
each frequency depicted in the audiogram.  See Kelly v. 
Brown, 7 Vet. App. 471, 474 (1995) (the Board may not 
interpret graphical representations of audiometric data).  
The impression was stable ears.  The clinician recommended 
another audiogram.  

A February 1980 treatment note indicates that pure tone 
thresholds, in decibels, were as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
5
5
15
LEFT
10
0
0
0
0

Speech audiometry revealed speech recognition ability of 100% 
in the right ear and 100% in the left. 

A December 2002 letter from T.L.R. (initials used to protect 
privacy), AuD, indicates that the veteran reported right 
hearing loss for approximately two years.  He also reported a 
long history of noise exposure during service.  An audiogram 
was performed, but is not included in the records.  The 
audiologist made the following findings:

Standard pure tone audiological procedures revealed 
a right unilateral low and mid frequency 
sensorineural hearing loss.  Results also found him 
to have mild bilateral high frequency hearing loss.  
Word recognition scores were excellent bilaterally 
and SRT's were in somewhat agreement with pure tone 
responses.  Pure tone stengers were negative.  
Tympanometry and otoacoustic emissions testing were 
performed and consistent with right cochlear 
involvement.

The impression included cerumen impaction and 
sensorineural hearing loss.  The audiologist determined 
that the veteran "will experience some difficulty 
understanding speech in the presence of competing 
background noise" and recommended that he request 
hearing aids from the VA.  He also recommended an MRI to 
rule out acoustic neuroma. 



VA Treatment Records

A March 1980 rating decision references a January 1977 VA 
exam that "showed ears normal and stated no hearing loss was 
noted."  However, a careful review of the claims file 
reveals no such document.

A September 2000 VA treatment note indicates that the veteran 
complained of hearing loss in his right ear and requested a 
referral to audiology.

A January 2001 VA treatment note indicates that the veteran 
complained of difficulty hearing in his right ear for five 
months.  He denied ear drainage, ear surgery, and tinnitus.  
He indicated that while in service he was exposed to loud 
noise on a flight line.  He stated that he last had his ears 
cleaned in 1969.  Post-service noise exposure included 
working as a heavy equipment salesman.  Upon examination, 
both ears were completely impacted by cerumen.  Following 
removal, the clinician noted a "significant improvement in 
hearing."  An audiogram was performed, although it is not 
included in the records.  The clinician noted that pure tone 
thresholds indicated "essentially normal hearing with mild 
high frequency sensorineural hearing loss bilaterally" and a 
"slight 20 DB asymmetry at 250 Hz in the right ear."  
Speech audiometry revealed speech recognition ability of 96% 
in the right ear and 96 % in the left.  The clinician 
determined that the sudden change in the right ear five 
months prior "was most likely the occlusion of the wax."

July 2003 VA Audiological Examination

The audiologist indicated that the claims file was not 
available for review, but stated that "[the veteran] is an 
established patient in our clinic.  Therefore, past history 
and evaluations were reviewed."  The veteran complained of 
hearing loss and tinnitus, right worse than left, for two or 
three years.  He reported in-service exposure to aircraft 
engines and auxiliary power units, and denied occupational 
and recreational noise exposure.  Pure tone thresholds, in 
decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
65
60
45
30
45
LEFT
10
10
10
25
30

Speech audiometry revealed speech recognition ability of 8% 
at 85 DbHLm and zero percent at 95 DbHLm in the right ear, 
and 94% at 55 DbHLm in the left ear.  Stenger testing was 
negative.  Reflex thresholds were consistent with pure tone 
thresholds.  There was a negative right contra lateral reflex 
decay at 500 to 1000 Hz.

The audiologist diagnosed a mild to moderately severe 
sensorineural hearing loss in the right ear and normal 
hearing in the left "with the exception of a very mild loss 
at 4000 Hz."  She opined that the tinnitus was "not at 
least as likely as not a result of [the veteran's] military 
service."  This finding was based on the fact that in 
January 2001 the veteran had denied the presence of tinnitus.  
She did not offer an opinion as to the etiology of the 
veteran's alleged hearing loss.  

October 2005 VA Audiological Examination

The same audiologist who examined the veteran in July 2003 
examined him again after reviewing the claims file.  The 
veteran complained of hearing loss, right worse than left.  
He also complained of tinnitus in his right ear for three to 
four years.  He reported in-service exposure to aircraft 
engines.  He stated that he was exposed to some jets but 
mostly propeller engines.  He engaged in rifle range 
qualifications once a year.  He also reported exposure to B-
52 bomb drops while in Vietnam "from morning until night."  
Subsequent to service, the veteran worked as a parts manager 
for John Deere.  Recreational exposure included using a 
lawnmower and weed eater.

Pure tone thresholds, in decibels, were as follows:






HERTZ



500
1000
2000
3000
4000
RIGHT
75
70
65
55
50
LEFT
5
5
15
25
35

Speech audiometry revealed speech recognition ability of 16% 
in the right ear, and 94% in the left.  The audiologist noted 
that the right ear scores were poorer than expected for the 
veteran's degree of right ear hearing loss.  Both ears were 
occluded with cerumen.  After removal, otoscopy was 
unremarkable for both ears.

The audiologist diagnosed a severe upward rising to moderate 
primarily sensorineural hearing loss in the right ear and 
normal hearing from 500-3000  KHz with a mild sensorineural 
hearing loss at 4000 KHz in the left ear.  She opined that 
the etiology of the tinnitus was unknown, and that it was 
"likely of the same etiology [as the hearing loss] since 
both began approximately at the same time per patient 
report."  She further opined that "the veteran's hearing 
loss did not occur during nor was it causally linked to any 
incident of service including exposure to excessive noise."  
The audiologist noted that the veteran's in-service hearing 
audiograms revealed normal hearing bilaterally.  With respect 
to the November 1979 hearing loss, she explained:

[The veteran] did show hearing loss in November of 
1979, mild to moderate loss for the left ear from 
3K-6KHz and a mild to moderate loss for the right 
ear across test frequencies. As a result of these 
findings, [the veteran] was evaluated by a 
physician on January 18, 1980.  During examination, 
it was noted that [the veteran] had right ear fluid 
and cerumen.  His left ear was clear.  Physician 
recommended repeat audiological testing which was 
performed on February 14, 1980.  1980 comprehensive 
audiological test findings revealed hearing within 
normal hearing limits for both ears.  [The 
veteran's] temporary hearing loss identified in 
November of 1979 was apparently due to middle-ear 
fluid."

Statements Made by the Veteran

In his November 2001 claim, the veteran stated that his 
hearing loss began in 1976.

In a June 2004 correspondence, the veteran stated that his 
hearing loss began "in service during the 23 years on 
jets."  He claimed that the reason he did not file a claim 
upon separation was because "at that time it would not have 
been more than a tax break, but now the hearing loss is 
worse."  The veteran further stated that "my doctor stated 
[] his opinion that the service exposure caused it."  He 
also claimed that none of the jobs he held post-service 
exposed him to a noise level that would cause a hearing loss.

October 2003 DRO Hearing

The veteran testified that he went to the VA for a hearing 
examination in 1979 after being told by co-workers that he 
had a hearing problem.  The veteran stated that he spent 23 
years working on aircraft, doing both ground maintenance an 
in-flight maintenance.  He stated:

Any time you're working around for example, the 837 
aircraft which has a very high-pitched engine 
noise, it was almost a court-martial offense if you 
didn't wear ear protectors if you were in close 
proximity to the aircraft while it was running.  

The veteran complained about the July 2003 VA examination.  
He explained:

[S]he said that I was working in heavy equipment.  
That was probably where my loss of my hearing came 
from.  That's not true, I did work in and around 
the equipment in that respect, but what I did was 
undercarriage and sell parts . . . [T]here was no 
noise.

The veteran testified that after the VA examination he saw a 
private provider (T.L.R.) "to see if I could get a different 
more logical explanation."  

May 2005 Travel Board Hearing

The veteran testified that his hearing loss started "right 
after retirement."  When asked if he noticed the hearing 
loss while on active duty, he replied. "No.  It was brought 
to my attention after active duty, when I was working for the 
State of Louisiana.  Evidently I had it; I was just coping 
with it."  He made the following statement:

Back in the 60's, 70's, and 80's, they - we had no 
hearing protection on the flight lines.  That was 
something the Air Force recognized, I think, in the 
70's that they better get some ear protection out 
there for the troops.

The veteran stated that he received a VA hearing examination 
in 1977, but that "I didn't get too good a result from that.  
They were having difficulty with their machines.  I never 
pursued it after that.  I just kind of went along with it up 
until I started getting this high-pitched buzz in my head."  

b. Discussion

One of the requirements for a finding of service connection 
is that the veteran have the current claimed disability.  38 
C.F.R. § 3.385 defines current hearing loss for VA disability 
benefits purposes as being present when the auditory 
threshold in any of the frequencies 500, 1000, 2000, 3000, 
4000 Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385.  

The Board finds that the veteran has not satisfied the 
"current disability" prong of his claim for service 
connection for left ear hearing loss.  The November 1979 VA 
evaluation and December 2002 private evaluation are 
incomplete for VA purposes.  They depict the puretone 
thresholds exhibited by the veteran on a graph and not 
interpreted in decibels for each frequency depicted in the 
audiogram.  See Kelly v. Brown, 7 Vet. App. 471, 474 (1995) 
(the Board may not interpret graphical representations of 
audiometric data).  The February 1980 private examination 
falls short of the required thresholds for left ear hearing 
loss, while the July 2003 and October 2005 VA examinations 
contain no evidence of a compensable left ear hearing loss.  
Without some showing of a current hearing loss disability as 
defined by VA regulations, entitlement to service connection 
for a hearing loss disability is not possible.  Shedden, 381 
F.3d at 1167; Hickson v. West, 12 Vet. App. 247, 253 (1999).  

In contrast, the Board concludes that the veteran has 
satisfied the "current disability" prong of his service 
connection claim of right ear hearing loss.  The July 2003 
and October 2005 VA examinations reflect auditory thresholds 
greater than 26 decibels across all frequencies.  The Board 
does not doubt that the veteran was exposed to significant 
noise during service.  However, as explained in more detail  
below, there is no supportive nexus opinion and the 
preponderance of the competent evidence is against a nexus 
between his right ear hearing loss and any incident of 
service.  

The veteran's service medical records contain no indication 
of hearing loss, to include upon his entry into active 
service in 1953 or at the time of his 1976 separation 
examination, which included an audiogram that revealed normal 
hearing in the right ear.  This silence weighs against a 
determination that any hearing loss was incurred in service.  
As to the question of whether a causal relationship exists 
between any hearing loss and his active service, the Board 
notes at the outset the significant lapse in time between the 
veteran's 1976 separation and the first documented medical 
report of a hearing disability in 2002.  The Board may, and 
will, consider in its assessment of a service connection the 
passage of a lengthy period of time wherein the veteran has 
not complained of the malady at issue.  See Maxson v. West, 
12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000); see also Forshey v. 
Principi, 284 F.3d 1335, 1358 (Feb. Cir. 2002) (en banc).  In 
the instant case, the veteran's first hearing-related 
diagnosis occurred upon a medical consultation in 2002, over 
25 years after discharge.  An absence of relevant evidence 
for such duration weighs against the veteran's claim of 
service connection.  Maxson, supra.

In this case, no audiologist or other medical professional 
has linked the right ear hearing loss to service or otherwise 
conflicted with the October 2005 VA examiner's findings.  The 
clinician who conducted the October 2005 examination reviewed 
the claims file and found it unlikely that the veteran's 
hearing loss is the result of noise exposure in service 
because his hearing was normal at the time of discharge from 
service and because 
the temporary hearing loss that he experienced in November 
1979 was due to middle-ear fluid.

The Board acknowledges the veteran's contentions about the 
diagnosis and etiology of his hearing loss.  While the 
veteran is certainly competent to describe symptoms, to 
include a noticeable loss of hearing (see, e.g., Layno v. 
Brown, 6 Vet. App. 465, 469-71 (1994)), without any 
indication in the record that he has relevant medical 
training, he is not competent to diagnose a hearing loss 
disability as defined by the applicable regulation, 38 C.F.R. 
§ 3.385.  Further, he is not competent to provide an opinion 
on whether an etiological relationship exists between his 
current hearing loss and any remote event during service, to 
include acoustic trauma, versus some post-service etiology.  
As a result, his own assertions are not probative to the 
critical issue in this case of whether his hearing loss is 
linked to any event of service.

In view of the foregoing, the Board finds that the 
preponderance of the competent and credible evidence weighs 
against a conclusion that the veteran has right ear hearing 
loss that began during service or as the result of any 
incident of active duty, to include acoustic trauma.  As the 
preponderance of the evidence is against the claims, the 
benefit of the doubt doctrine is not applicable and the claim 
for service connection for bilateral hearing loss must be 
denied.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 
F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding that "the 
benefit of the doubt rule is inapplicable when the 
preponderance of the evidence is found to be against the  
claimant"); Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990). 



ORDER

Service connection for left ear hearing loss is denied.

Service connection for right ear hearing loss is denied.


REMAND

The instant case must again be returned to the RO for 
compliance with the October 2005 remand, consistent with 
Stegall v. West, 11 Vet. App. 268 (1998), as the particular 
matters outlined in the Remand Order, in the form of 
instructions by the Board, were not addressed.  Specifically, 
in its October 2005 Remand, the Board instructed the 
examining clinician to "review [] the relevant service and 
post-service medical records in the claims file" and opine 
whether it is at least as likely as not that any disability 
of the neck, back and shoulder regions that is currently 
present began during or is causally linked to any incident of 
service, to include trauma.  

While the veteran was properly afforded a VA orthopedic 
examination, the clinician proffered opinions that were not 
based upon a review of all of the service medical records as 
requested.  The examiner stated with respect to the 1958 
fall, as reported by the veteran, "[p]resumably there would 
be notes in his service medical records of visits to a 
medical facility complaining of persistent low back pain".  
The examiner also stated "The veteran claims, which should 
be able to be supported or not by reference to the service 
medical records, that he did have a fall, which resulted in 
low back pain."  Such statements indicate that the clinician 
did not review the service medical records.  Accordingly, the 
opinion "[i]n the sense that [the cervical spine symptoms] 
began in military service, continued without remission, and 
there was the ultimate finding [of] two herniated nucleus 
pulposus in the cervical spine which required operation, it 
would appear on the basis of res ipse loquitor (the thing 
speaks for itself) consideration that this is service 
connected" (emphasis added) is of questionable probative 
value as it was based upon history obtained from the veteran 
many years after service and without a review of the service 
medical records.  The examiner also determined that "[w]ith 
this continuum of [low back] pain that became progressively 
worse and began with the fall while the veteran was in 
military service, it would appear, if documented in medical 
records, that on a res ipse loquitor basis this lumbosacral 
spine condition with its sequelae appears to be service 
connected."  Again, this opinion was not based upon a review 
of the relevant medical evidence in the claims file as 
ordered by the Board remand.  While there is recently 
received lay evidence of an in-service back injury, 

As the United States Court of Appeals for Veterans Claims 
(Court) explained in Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991), if the medical evidence of record is 
insufficient, the Board is free to supplement the record by 
seeking an advisory opinion, ordering a medical examination 
or citing recognized medical treatises in its decisions that 
clearly support its ultimate conclusions.  Colvin at 175. 
   
In view of the foregoing, the veteran must be afforded 
another orthopedic examination that includes nexus opinions 
regarding his claims for service connection for neck, back 
and shoulder disabilities.  38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 
79, 81 (2006); Stegall, supra.
 
Accordingly, the case is REMANDED for the following action:

1. The veteran must be afforded a VA 
orthopedic examination by a clinician 
other than the physician who performed the 
October 2005 examination (R. H., MD) for 
the purpose of determining the nature, 
etiology and approximate onset date of any 
neck (including cervical spine), back 
(including thoracic and lumbosacral 
spine), right shoulder and left shoulder 
disability that is currently present.  
Following a review of the relevant medical 
and X-ray evidence of record, to include 
all service medical records, the clinician 
is requested to be very specific in 
answering the following question:

Is it at least as likely as likely 
as not (50 percent or greater degree 
of probability) that any disability 
of the neck (including cervical 
spine), back (including thoracic and 
lumbosacral spine), right shoulder 
and left shoulder that is currently 
present began during service or is 
causally linked to any incident of 
service, to include a back injury 
sustained in a fall in 1958?  The 
clinician is requested to use less 
likely, as likely or more likely in 
his or her answer.

The clinician is advised that the term "as 
likely as not" does not mean within the 
realm of possibility.  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is medically sound to find 
in favor of causation as to find against 
causation.  More likely and as likely 
support the contended causal relationship; 
less likely weighs against the claim.

The clinician is also asked to provide a 
rationale for any opinion expressed.  If 
the clinician must resort to speculation 
to answer any question, he or she should 
so state.

2. Thereafter, the RO/AMC should review 
the claims file, paying particular 
attention to whether the clinician has 
answered the question presented by the 
Board.  If any development is incomplete, 
or if the examination report does not 
contain sufficient information, the RO/AMC 
should take corrective action before 
readjudication.  38 C.F.R. § 4.2 (2005); 
Stegall, supra.

3. The RO/AMC should readjudicate the 
claims for entitlement to service 
connection for a neck or cervical spine 
disability, a back (including thoracic and 
lumbosacral spine) disability, a right 
shoulder disability and a left shoulder 
disability.  If any benefit sought remains 
denied, the RO/AMC should prepare an SSOC 
and send it to the veteran and 
representative.  An appropriate period of 
time to respond should also be provided.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
R. F. WILLIAMS 
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


